UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4707


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CALVIS MONTRELL ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:06-cr-01322-TLW-5)


Submitted: April 19, 2018                                         Decided: June 6, 2018


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvis Montrell Robinson appeals from the district court’s order revoking his

supervised release and imposing a 30-month term of imprisonment. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal, but questioning whether Robinson’s sentence is plainly

unreasonable.   Although informed of his right to file a pro se supplemental brief,

Robinson has not done so.

      We will affirm a sentence imposed after revocation of supervised release if it is

within the prescribed statutory range and is not plainly unreasonable. United States v.

Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006). While a district court must consider the

Chapter Seven policy statements, U.S. Sentencing Guidelines Manual ch. 7, pt. B (2016),

and the statutory requirements and factors applicable to revocation sentences under 18

U.S.C. §§ 3553(a), 3583(e) (2012), the district court ultimately has broad discretion to

revoke supervised release and impose a term of imprisonment up to the statutory

maximum. United States v. Webb, 738 F.3d 638, 640-41 (4th Cir. 2013).

      A supervised release revocation sentence is procedurally reasonable if a district

court considered the Chapter Seven advisory policy statements and the § 3553(a) factors

it is permitted to consider in a revocation case. See 18 U.S.C. § 3583(e); Crudup, 461
F.3d at 439-40. A revocation sentence is substantively reasonable if the district court

stated a proper basis for concluding the defendant should receive the sentence imposed,

up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a sentence is found



                                           2
procedurally or substantively unreasonable will this court “then decide whether the

sentence is plainly unreasonable.” Id. at 439 (emphasis omitted).

       We discern no error in the district court’s decision to impose a 30-month term of

imprisonment. The sentence is within the statutory maximum of 60 months and the

advisory policy statement range based on Robinson’s violations and criminal history.

USSG § 7B1.4(a), p.s. The court adequately stated permissible reasons for the sentence

and that it had considered the relevant § 3553(a) factors.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.         We therefore affirm the revocation

judgment. This court requires that counsel inform Robinson, in writing, of the right to

petition the Supreme Court of the United States for further review. If Robinson requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Robinson. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3